DETAILED ACTION
Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 2, 13-14, 16 and 19-22.
Group IA, claim(s) 13, 19, and 21.
Group IA1, claim 19.
Group IA2, claim 21.
Group IB, claim(s) 14, 20 and 22.
Group IB1, claim 20.
Group IB2, claim 22.
Group IC, claim(s) 16.
Group II, claim(s) 3, 6-7, 15 and 17.
Group IIA, claim 6.
Group IIB, claim 7.
Group IIC, claim 15.
Group IID, claim 17.
Group III, claim(s) 4 and 18.
Group IIIA, claim 18.
Group IV, claim(s) 5.
Group V, claim(s) 8-9.
Group VA, claim 9.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic:  1, 2 and 13.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 7,234,302 B2. 

    PNG
    media_image1.png
    757
    1117
    media_image1.png
    Greyscale


US 7,234,302 discloses [claim 1]  a structure for exhausting gas from an internal combustion engine (fig. 3 and col. 4, lns. 17-52), the structure comprising a housing (outer thicker sheet metal portion or layer 22 in fig. 3) and an inner shell (inner layer or inner spiral portion or housing part 6 of sheet metal in fig. 3) forming an exhaust gas introduction flow path (generally 4’), wherein the structure is characterized by further comprising: 
a heat insulating sheet member (intermediate sheet metal layer 26) configured as a bendable member formed from an inorganic flexible material (use of sheet metal, col. 1, lns. 40-41) and being disposed between the housing and the inner shell (26 is between 21 and 6), 
	the housing (22 fig. 3) including an outer peripheral wall portion (outer portion of 22 in annotated fig. 3) and an inner peripheral wall portion (inner portion of 22 in annotated fig. 3) extending along a central axis (defined by impeller 18), and a bottom wall portion provided on a first side in an axial direction (see annotated fig. 3), the axial direction being an extending direction of the central axis (fig. 3), an exhaust gas introduction portion being formed in a portion of the outer peripheral wall portion in a circumferential direction (see introduction portion in annotated fig. 3) and configured to introduce exhaust gas into the housing (note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference), 
	the bottom wall portion including an inlet of the exhaust gas introduction flow path formed at a position corresponding to the exhaust gas introduction portion in the circumferential direction (see annotated fig. 3), and 
	a scroll portion extending in a spiral manner about the central axis from an upstream side to a downstream side of the exhaust gas introduction flow path (fig. 3 shows scroll), the scroll portion including a terminating end portion disposed on a second side in the axial direction from the inlet (see fig. 3 where outlet is 18), and the terminating end portion of the scroll portion and the inlet being coupled by a coupling wall portion extending in the axial direction (fig. 3), the inner shell being disposed on an inner side of the housing and including an inner shell outer peripheral wall portion (fig. 3 shows inner layer 6 disposed in outer thicker sheet metal portion or layer 22), 
	an inner shell inner peripheral wall portion, an inner shell bottom wall portion, and an inner shell coupling wall portion corresponding to the outer peripheral wall portion, the inner peripheral wall portion, the bottom wall portion, and the inner shell coupling wall portion of the housing (fig. 3 shows portions of 6 corresponding to the portions of outer thicker sheet metal portion or layer 22 because 22 surrounds 6), and
	 the heat insulating sheet member (intermediate sheet metal layer 26, note that the specification provides the intermediate sheet metal layer 26, according to the embodiment shown in FIG. 3, is only provided within the region of the supply channel 21, but can be provided in the whole interspace between the inner sheet metal layer 6 and the outer sheet metal layer 22, col. 4, lns. 44-48) comprising: 
	a first region (see annotated fig. 3) corresponding to at least an edge portion (generally indicated by 32 in fig. 3) on an inlet side of the exhaust gas introduction flow path in the inner shell bottom wall portion (indicated by 32 in fig. 3; because the intermediate sheet metal layer 26 is within the outer thicker sheet metal portion or layer 22 in fig. 3 which defines an inlet and outlet these “portions” are shown); 
	a second region corresponding to at least the terminating end portion of the scroll portion (see annotated fig. 3; because the intermediate sheet metal layer 26 is within the outer thicker sheet metal portion or layer 22 in fig. 3 which defines an inlet and outlet these “portions” are shown); 3Application No.: 
	a third region provided between the first region and the second region and corresponding to at least the coupling wall portion (because the intermediate sheet metal layer 26 is within the outer thicker sheet metal portion or layer 22 in fig. 3 which defines an inlet and outlet these “portions” are shown); and 
	a fourth region corresponding to at least an edge portion on the inlet side of the exhaust gas introduction flow path in the inner shell outer peripheral wall portion (because the intermediate sheet metal layer 26 is within the outer thicker sheet metal portion or layer 22 in fig. 3 which defines an inlet and outlet these “portions” are shown), 
	wherein the first region and the third region, the third region and the second region, and the first region and the fourth region are coupled to each other with the inorganic flexible material in a continuous state (all the “regions” and “portions” are part of intermediate sheet metal layer 26 and so they are “coupled”).

Groups IA, IB and IC lack unity of invention because even though the inventions of these groups require the technical feature of claim 2, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 7,234,302 B2. 
US 7,234,302 discloses [claim 2], wherein the first region includes a first expansion region (see annotated fig. 3), and the first expansion region is provided protruding from a region corresponding to the inlet of the first region and corresponds to a portion of the bottom wall portion downstream of the exhaust gas introduction flow path relative to the inlet (see annotated fig. 3).

  Groups IA1 and IA2 lack unity of invention because even though the inventions of these groups require the technical feature of claim 13, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 7,234,302 B2. 
US 7,234,302 discloses [claim 13], wherein the second region extends in an arc shape along the scroll portion of the bottom wall portion (see annotated fig. 3).
	
	Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature.
	A compliant response is required to elect one of groups I-V, and if Group I is elected then further election between Groups IA, claims 13, 19 and 21, Group IB, claims 14, 20 and 22 and Group IC is, claim 16, is required (because claim 2 is generic), and if Group IA is elected then further election between Groups IA1, claim 19, and Group IA, claim 21, is required (because claim 13 is generic). 
	
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton
Primary Examiner
Art Unit 3745



/J. Todd Newton/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             
	5/24/2022